1
2
3                                                                        O
4
5
6
7
8                             UNITED STATES DISTRICT COURT
9                           CENTRAL DISTRICT OF CALIFORNIA
10
11   BROOKE CATHERINE S.,                              Case No. 8:19-cv-00446-KES
12                   Plaintiff,
                                                      MEMORANDUM OPINION AND
13       v.
                                                             ORDER
14   ANDREW M. SAUL, Commissioner
     of Social Security,1
15
                     Defendant.
16
17
18                                               I.
19                                      BACKGROUND
20            Plaintiff Brooke Catherine S. (“Plaintiff”) applied for Titles II and XVI
21   disability benefits in October 2015 alleging disability on August 16, 2015, due to
22   various mental disorders. Administrative Record (“AR”) 207-19, 248-58. On
23   February 8, 2018, an Administrative Law Judge (“ALJ”) conducted a hearing at
24   which Plaintiff, who was represented by an attorney, appeared and testified, as did
25   a vocational expert (“VE”). AR 33-75. On March 28, 2018, the ALJ issued an
26
              1
27          Andrew Saul is now the Commissioner of Social Security and is
     automatically substituted as a party pursuant to Fed. R. Civ. P. 25(d).
28

                                                 1
1    unfavorable decision. AR 12-32. The ALJ found that Plaintiff suffered from the
2    severe impairments of “cervical spine sprain/strain; lumbar spine/strain; major
3    depressive disorder; panic disorder; post-traumatic stress disorder; obsessive
4    compulsive disorder; and borderline personality disorder.” AR 18. The ALJ
5    concluded that despite these impairments, Plaintiff had a residual functional
6    capacity (“RFC”) to perform medium work with the following non-exertional
7    limitations: “is limited to work involving simple repetitive tasks; and is limited to
8    work involving no more than occasional contact with co-workers and the public.”
9    AR 21.
10         Based on this RFC and the VE’s testimony, the ALJ found that Plaintiff
11   could not perform her past relevant work as a retail clerk or bank teller, but she
12   could perform the jobs of packer (Dictionary of Occupational Titles [“DOT”]
13   920.587-018) and kitchen helper (DOT 318.687-010). AR 26. The ALJ concluded
14   that Plaintiff was not disabled. AR 27.
15                                             II.
16                                  ISSUE PRESENTED
17         This appeal presents the sole issue of whether the ALJ gave specific and
18   legitimate reasons for discounting the opinions of examining psychologist Dr.
19   Helayna Taylor. (Dkt. 18, Joint Stipulation [“JS”] at 4.)
20                                             III.
21                               STANDARD OF REVIEW
22         Under 42 U.S.C. § 405(g), a district court may review the Commissioner’s
23   decision to deny benefits. The ALJ’s findings and decision should be upheld if
24   they are free from legal error and are supported by substantial evidence based on
25   the record as a whole. 42 U.S.C. § 405(g); Richardson v. Perales, 402 U.S. 389,
26   401 (1971); Parra v. Astrue, 481 F.3d 742, 746 (9th Cir. 2007). Substantial
27   evidence means such relevant evidence as a reasonable person might accept as
28   adequate to support a conclusion. Richardson, 402 U.S. at 401; Lingenfelter v.
                                                     2
1    Astrue, 504 F.3d 1028, 1035 (9th Cir. 2007). It is more than a scintilla, but less
2    than a preponderance. Lingenfelter, 504 F.3d at 1035 (citing Robbins v. Soc. Sec.
3    Admin., 466 F.3d 880, 882 (9th Cir. 2006)). To determine whether substantial
4    evidence supports a finding, the district court “must review the administrative
5    record as a whole, weighing both the evidence that supports and the evidence that
6    detracts from the Commissioner’s conclusion.” Reddick v. Chater, 157 F.3d 715,
7    720 (9th Cir. 1998). “If the evidence can reasonably support either affirming or
8    reversing,” the reviewing court “may not substitute its judgment” for that of the
9    Commissioner. Id. at 720-21.
10         In deciding how to resolve conflicts between medical opinions, the ALJ
11   must consider that there are three types of physicians who may offer opinions in
12   Social Security cases: (1) those who directly treated the plaintiff, (2) those who
13   examined but did not treat the plaintiff, and (3) those who did not treat or examine
14   the plaintiff. See Lester v. Chater, 81 F.3d 821, 830 (9th Cir. 1995). A treating
15   physician’s opinion is generally entitled to more weight than that of an examining
16   physician, which is generally entitled to more weight than that of a non-examining
17   physician. Id. If the treating physician’s opinion is uncontroverted by another
18   doctor, it may be rejected only for “clear and convincing” reasons. Id. The ALJ
19   must give specific and legitimate reasons for rejecting a treating physician’s
20   opinion in favor of a non-treating physician’s contradictory opinion or an
21   examining physician’s opinion in favor of a non-examining physician’s opinion.
22   Orn v. Astrue, 495 F.3d 625, 632 (9th Cir. 2007).
23         Here, the opinion of Dr. H. Taylor was contradicted by the opinions of the
24   state agency doctors (see AR 76-101), meaning that the dispositive question is
25   whether the ALJ gave “specific, legitimate reasons” for discounting Dr. Taylor’s
26   opinions.
27
28
                                                 3
1                                               IV.
2                   SUMMARY OF RELEVANT MEDICAL EVIDENCE
3             The administrative record generally contains the following evidence of
4    Plaintiff’s mental illness and the functional limitations it causes:
5             (1) Records from treating psychiatrist Dr. Weiming David Chu (AR 353-89,
6                397-430, 440-75, 696-742);
7             (2) Questionnaire completed by treating psychiatrist Terrance Taylor (AR
8                390-94);
9             (3) Handwritten notes from therapist Gail Benge (AR 647-95);
10            (4) December 2016 records from Hoag Hospital (AR 621-46);
11            (5) 2015 function reports by Plaintiff (AR 282-90) and her adoptive mother
12               (AR 291-98);
13            (6) Psychiatric evaluation by Dr. Helayna Taylor (AR 486-93);
14            (7) 2010-2012 treatment records from Orange County Behavioral Health
15               Services (AR 497-620); and
16            (8) Opinions by non-examining state agency consultants Drs. Tawnya Brode
17               (AR 95-99) and Dan Funkenstein (AR 109-16).
18            Dr. Chu’s Records.
19            The following summary of Dr. Chu’s records is presented in chronological
20   order:
21            • 6/24/14: This was Plaintiff’s first appointment with Dr. Chu. AR 384. A
22   mental status examination (“MSE”) revealed a “depressed” but “cooperative”
23   mood with “fair” insight and judgment and no suicidal ideations. AR 385.
24   Plaintiff’s symptoms included “dysfunction in career, social interactions, family
25   interactions, romantic relationships.” Id. Plaintiff was already taking Effexor (the
26   brand name for venlafaxine hydrochloride) and started Adderall. AR 386.
27            • 7/15/14: Plaintiff reported nausea since starting Adderall. She also
28   reported that Adderall was helping her focus, and she needed to focus and do well
                                                   4
1    at her new bank job. Her mood was “sad, hopeless.” AR 382.
2          • 7/17/14: Plaintiff continued to report nausea. She presented with a
3    “depressed, sad” mood. AR 380.
4          • 9/3/14: Plaintiff reported “moderate improvement” of her symptoms, but
5    she stopped taking Effexor to address her nausea. AR 378.
6          • 10/6/14: Plaintiff presented for medication management with a “happy
7    mood,” “good” judgment, and “stable” symptoms. AR 376. Dr. Chu noted that
8    she was on Adderall, Effexor, and Acyclovir (an anti-viral drug unrelated to
9    Plaintiff’s mental illness). AR 377.
10         • 12/29/14: The MSE notes tearfulness, poor insight, and impaired impulse
11   control. AR 374. Plaintiff was “unable to concentrate and follow through w/
12   tasks.” Id. She was “not doing well” and “very depressed,” so Dr. Chu increased
13   Effexor and changed her Adderall dosage. AR 375.
14         • 1/26/15: The MSE again notes tearfulness, poor insight, and impaired
15   impulse control. AR 372. Plaintiff was “not doing well” and “very anxious,” so
16   Dr. Chu started Propranolol. AR 373.
17         • 3/4/15: The MSE was unremarkable but for “fair to poor” insight and
18   judgment. AR 370. Plaintiff reported a “slight improvement in mood” after
19   increasing Effexor and changing her Adderall dosage. Id.
20         • 4/7/15: The MSE was back to noting tearfulness, poor insight, and
21   impaired impulse control. AR 368. Plaintiff was “not doing well,” so Dr. Chu
22   started Lamictal. AR 369.
23         • 7/7/15: The MSE again notes tearfulness, poor insight, and impaired
24   impulse control. AR 366. She was still “not doing well,” so Dr. Chu increased
25   Lamictal. AR 367.
26         • 8/25/15: Same MSE. AR 364. Plaintiff was “not doing well,” so Dr. Chu
27   increased Pristiq. AR 365.
28         • 9/29/15: The MSE again notes tearfulness, poor insight, and impaired
                                                5
1    impulse control. AR 362. She was still “not doing well,” so Dr. Chu started
2    Seroquel. AR 363.
3          • 10/20/15: Same MSE. AR 360. Dr. Chu’s impression was “pt is not doing
4    well”; Plaintiff was instructed to follow up in two months with no medication
5    changes. AR 361.
6          • 11/17/15: Plaintiff had a “moderate response” to current medications and
7    an unremarkable MSE. AR 358-59.
8          • 12/14/15: The MSE returned to noting tearfulness, poor insight, and
9    impaired impulse control. AR 402. Dr. Chu assessed that Plaintiff was “not doing
10   well,” so he considered increasing Cytomel. AR 403. He also assigned a GAF
11   [global assessment of functioning] score of 50.2 Id.
12         • 1/11/16: Plaintiff reported being very anxious and depressed. AR 442.
13   The MSE continued to note judgment and insight “poor” but cognitive abilities
14   average. Id. Because Plaintiff was “not doing well,” Dr. Chu adjusted her
15   medications. AR 443.
16         • 3/21/16: Plaintiff reported that she was unable to hold a job because of
17   anxiety. AR 440. Dr. Chu assessed that she was “not doing well,” so he made
18   “some med changes.” AR 441.
19         • 5/31/16: Dr. Chu assessed that she was “not doing well,” so he increased
20   her dosage of Abilify. AR 701.
21         • 7/29/16: Plaintiff reported doing “okay” without a depressed mood but
22
           2
23            A GAF of 41 to 50 means “Serious symptoms (e.g. suicidal ideation,
     severe obsessional rituals, frequent shoplifting) OR any serious impairment in
24   social, occupational, or school functioning (e.g. no friends, unable to keep a job).”
25   A GAF of 51-60 means “Moderate symptoms (e.g., flat affect and circumstantial
     speech, occasional panic attacks) OR moderate difficulty in social, occupational, or
26   school functioning (e.g., few friends, conflicts with peers or coworkers).” The
27   American Psychiatric Association, Diagnostic and Statistical Manual of Mental
     Disorders 34 (4th ed. 2000).
28
                                                 6
1    having problems with energy. AR 703. Dr. Chu again assessed that she was “not
2    doing well,” so he again increased her dosage of Abilify. AR 704.
3          • 8/30/16: Plaintiff reported doing “better.” Dr. Chu did not change her
4    medications, because she was “more stable.” AR 708.
5          • 11/1/16: Plaintiff reported a depressed mood and requested changes to her
6    medications. AR 710. Dr. Chu agreed she was “not doing well,” so he
7    discontinued Ability and started Latuda. AR 711.
8          • 12/13/16: Plaintiff reported increased depression and suicidal ideations
9    prompting her to go the emergency room. AR 713. Dr. Chu adjusted her
10   medications. AR 714.
11         • 1/17/17: Plaintiff reported feeling depressed and anxious and gaining
12   weight. Dr. Chu again adjusted her medications because she was not “doing well.”
13   AR 717.
14         • 2/14/17: Plaintiff reported feeling sad and having low energy most of the
15   time. AR 719. Dr. Chu adjusted her medications because she was not “doing
16   well.” AR 720.
17         • 5/2/17: Plaintiff reported that her depression was better. AR 722.
18         • 6/26/17: Plaintiff reported that she was feeling tired with low energy
19   because she had recently lost a friend. AR 725. Dr. Chu assessed her as “not
20   doing well” and “still depressed and anxious.” AR 726. He increased her Rexulti.
21   Id.
22         • 8/21/17: Plaintiff reported feeling very tired and overwhelmed. AR 727.
23   She had a GAF score of 50, which Dr. Chu characterized as her highest. AR 728.
24   She was instructed to follow up in three months. AR 729.
25         • 9/25/17: Plaintiff reported going to jury duty and being unable to tolerate
26   being in public and following direction. Dr. Chu generally assessed no changes
27   since Plaintiff’s last visit but reduced her GAF score to 40. AR 731-32. He listed
28   her 12 then-current medications. AR 733.
                                                7
1          • 10/23/17: Plaintiff continued to be “very depressed,” and Dr. Chu assessed
2    no change. AR 735. He instructed her to follow-up in one month with no changes
3    to her medication. AR 738.
4          • 11/20/17: Plaintiff reported feeling tired, tearful, and depressed. AR 739.
5    Dr. Chu made multiple adjustments to her medications. AR 742.
6          Dr. Terrance Taylor’s Questionnaire.
7          Dr. T. Taylor completed a mental disorder questionnaire after examining
8    Plaintiff in October and November of 2015. AR 394. His prognosis was that
9    Plaintiff suffers from “severe and persistent mental illness.” Id. Dr. Taylor gave
10   lengthy, detailed answers to the form’s questions. In terms of functional opinions,
11   he observed that she had difficulty arriving on time to appointments, retaining
12   information, and following instructions. AR 391. She presented as “anxious and
13   depressed” with suicidal thoughts. AR 392. She engaged in obsessive compulsive
14   behavior, such as hoarding and cleaning. AR 391-92. Regarding social
15   interactions, Dr. Taylor noted that Plaintiff’s hoarding and lack of energy caused
16   conflict with her family and roommates. AR 393. He recorded her reports that she
17   had lost multiple jobs because she would call in sick or show up late due to
18   depression, fatigue, or self-isolation. AR 393.
19         Therapist Gail Benge’s Records.
20         These therapy notes span from September 2015 (AR 695) to February 2017
21   (AR 647). The notes generally discuss Plaintiff’s conflict with her adoptive
22   mother; Plaintiff felt pressured, criticized, and misunderstood when her mother
23   imposed requirements and called her “lazy.” See, e.g., AR 652, 658, 660, 674,
24   685. At various times, Ms. Benge assessed Plaintiff’s depression on a scale of 1-
25   10. See AR 694 (7 on 9/29/15), AR 685 (8 on 1/19/16), AR 679 (7 on 6/2/16), AR
26   677 (5 on 7/15/16), AR 667 (6 on 10/20/16), AR 663 (10 on 12/1/16; Ms. Benge
27   discussed 5150 [the “danger to self or others” code section] with Plaintiff and
28   called Plaintiff’s mother to drive her to the hospital), AR 662 (6 on 12/20/16). Ms.
                                                 8
1    Benge discussed Plaintiff’s hoarding (AR 674, 685), difficulty making friends (AR
2    649), and difficulty getting up in the morning (AR 667).
3          Ms. Benge also discussed Plaintiff’s history of verbal and emotional abuse
4    by her stepfather (who, for example, put a cigarette out on her dog’s mouth when
5    she was a child to be “funny,” AR 691) and dysfunctional relationship with her
6    boyfriend, Tyler. See AR 695 (identifying Tyler as boyfriend); AR 691 (Tyler
7    moved into her mother’s house with her while mother out of town and embarrassed
8    her at a Halloween party for friends); AR 687 (Tyler asked someone else to be his
9    girlfriend); AR 686 (Plaintiff considered taking Tyler back despite friends’ reports
10   of his drug use); AR 674 (they “discussed reasons for staying with Tyler who is
11   constantly critical, jealous, and controlling”); AR 660 (Plaintiff feared losing Tyler
12   because she had “no one else”); AR 651 (Tyler caused stress by talking only about
13   his problems; “he is now wanting to be a girl and is taking hormones” because he
14   believes “things are easier for girls”); AR 647 (Tyler accused Plaintiff of not
15   loving him when she refused to give him her Adderall); id. (Plaintiff “blocked
16   Tyler on her phone” and therapist “congratulated her on good decision”).
17         In January 2015, Plaintiff reported that she overdrank “once a week or
18   more.” AR 693. In October 2015, she reported having spent “a very hard 3
19   months” in rehab.3 AR 692. She was trying hard to stop drinking, because she
20   recognized that drinking made her “unproductive.” Id. In April 2017, Plaintiff
21   reported smoking pot in the afternoons. AR 658.
22         Regarding her activities, in 2015, Plaintiff was selling cosmetics on
23   Craigslist. AR 693. She did make-up for a photoshoot. AR 669. She took spin
24   classes and jewelry classes, but she sometimes missed class because she could not
25   get herself out of bed. AR 667, 665, 680-82. She lamented having no friends in
26
           3
27           Compare, in January and October 2015, Plaintiff told Dr. Chu that she
     drinks socially. AR 360, 372.
28
                                                 9
1    her classes. AR 649. She wanted to work but feared that she could not. AR 662,
2    671. She often came late to therapy sessions. AR 647, 654, 662, 667.
3           Hoag Hospital Records.
4           On December 1, 2016, Plaintiff told the emergency room staff that she did
5    not feel like existing anymore, and they assessed her as a suicide risk. AR 623
6    (stating “*Verbalized Suicidal Ideations”). She reported sleeping most of the day
7    and binging on junk food. AR 624. She was monitored until the next day. AR
8    629. On December 2, 2016, she was cleared to go home with her mother. AR 630.
9           Function Reports.
10          In November 2015, Plaintiff identified herself as homeless. AR 282. She
11   was able to drive and go to the store weekly. AR 285. She reported isolating
12   herself and having trouble getting along with others. AR 287. She reported being
13   fired from jobs due to personality conflicts and feeling easily overwhelmed. AR
14   288.
15          Plaintiff’s mother reported that she would sleep all day or not at all, but she
16   had no problems performing basic self-care. AR 292. She was able to use food
17   stamps. AR 294. Plaintiff was interested in movies and crafts, but she had
18   difficulty starting and finishing tasks. AR 295. Her mother concluded, “I have
19   watched [Plaintiff] lose 27 jobs in 10 years and more living situations than that.
20   She cannot function in the work world …. Her depression can be so deep that …
21   she can become suicidal. [She] has an almost impossible ability to not make
22   decisions, get some place on time, [and] conform ….” AR 298.
23          Records from Orange County Behavioral Health Services.
24          These records pre-date the period of claimed disability. Generally, they
25   show that in 2010 and 2011, Plaintiff received treatment for major depression and
26   cannabis abuse. AR 498. She spent two months in the hospital trying to regain
27   sobriety and was homeless. AR 529. They also confirm her reports of obtaining
28   multiple jobs (despite a prior petty theft conviction) but being unable to maintain
                                                  10
1    employment due to conflicts with supervisors. AR 500, 545, 572, 583.
2           Non-Examining Opinions.
3           In December 2015, Dr. Brode found that Plaintiff had sufficient cognitive
4    abilities to carry out complex instructions, could “maintain concentration and
5    attention over extended periods for semi-skilled tasks,” “sustain appropriate
6    interactions with the public and maintain relationships with coworkers and
7    supervisors,” and respond appropriately “ to most changes in the work setting.”
8    AR 99. She also found that Plaintiff’s ability to sustain an ordinary routine and
9    maintain regular attendance was not significantly limited. AR 98. She opined that
10   Plaintiff had only “mild” difficulties maintaining social functioning and
11   “moderate” difficulty maintaining concentration or pace. AR 95.
12          In March 2016, Dr. Funkenstein agreed with Dr. Brode’s assessment. AR
13   110.
14          Dr. Helayna Taylor’s Opinions.
15          On September 4, 2015, Plaintiff underwent a psychological examination by
16   Dr. H. Taylor, Ph.D. AR 486-93. Plaintiff was referred for the examination by her
17   sister who accompanied her. AR 486. Her sister helped to provide medical history
18   and records, including a letter from Dr. Chu stating that Plaintiff had been under
19   his care since December 2014 and could not maintain employment due to
20   depression and anxiety.4 AR 486.
21          Plaintiff presented to Dr. Taylor with complaints of depression and anxiety.
22   Id. Dr. Taylor noted that Plaintiff’s then-current medications included Lamotrigine
23   (an anti-convulsant used to treat seizures and bi-polar disorder), Propranolol (a
24   beta-blocker used to treat high blood pressure and migraine headaches), and
25   Liothyronine (a thyroid medication). Id. Dr. Taylor interviewed Plaintiff
26   concerning her social and developmental history as well as her psychiatric history.
27
            4
                The Court did not locate a copy of that letter in the AR.
28
                                                    11
1    AR 487. Dr. Taylor noted that Plaintiff was adopted by her great-aunt at age six
2    months after residing in a court-ordered foster care home for drug-affected babies.
3    Id. Dr. Taylor noted that Plaintiff began taking psychiatric medication at age 13
4    and has been in psychotherapy and on psychiatric medication ever since. Id.
5          Dr. Taylor also recorded Plaintiff’s family psychiatric history, including
6    multiple biological relatives who were diagnosed with mental illness and
7    committed or attempted suicide. AR 488. Plaintiff told Dr. Taylor that she
8    attended a 60-day rehab program in 2009 for alcohol and marijuana, but Dr.
9    Taylor’s report contains no discussion of ongoing alcohol use. Id. Her
10   employment history was notable for 27 jobs since age 18 and the fact that she lost
11   many of them due to missing work when she became depressed. AR 489.
12         Dr. Taylor administered several psychological tests. On the Beck
13   Depression Inventory, Plaintiff scored 55, indicating the “upper level of the severe
14   range” of clinical depression. AR 491. Her score also indicated a “very extreme
15   concern with suicidal potential.” Id. On the Beck Anxiety Inventory, Plaintiff
16   scored 44, indicating “a very severe anxious state.” Id.
17         Based on the interview, history, and psychological testing, Dr. Taylor
18   diagnosed the following: Axis I: Major depressive disorder, recurrent, severe;
19   Panic disorder, without agoraphobia; PTSD [post-traumatic stress disorder]; Poly-
20   substance dependence in remission; obsessive compulsive disorder; and Eating
21   disorder, NOS (not otherwise specified); Axis II: Borderline personality disorder;
22   and Axis V: GAF of 45. AR 491-92.
23         Dr. Taylor also provided a medical source statement with opinions about
24   Plaintiff’s functional limitations. Dr. Taylor opined that Plaintiff was moderately
25   limited in the ability to follow simple instructions; maintain adequate pace or
26   persistence to perform one or two step simple repetitive tasks; and ability to
27   maintain adequate attention/concentration. AR 492. Dr. Taylor opined that
28   Plaintiff was markedly impaired in the ability to follow complex instructions; adapt
                                                 12
1    to changes in job routine; withstand stress of a routine workday; interact with co-
2    workers, supervisors, and public; and adapt to changes, hazards, or stressors in
3    workplace setting. Id. She summarized Plaintiff’s emotional impairment as
4    “markedly impaired.” AR 492.
5          Dr. Taylor’s report does not define the term “marked.” The Court
6    understands Dr. Taylor to have used it in a manner consistent with social security
7    disability regulations, which define a “marked” limitation as one that is “more that
8    moderate but less than extreme. A marked limitation may arise when several
9    activities or functions are impaired, or even when only one is impaired, as long as
10   the degree of limitation is such as to interfere seriously with [the claimant’s] ability
11   to function independently, appropriately, effectively, and on a sustained basis.”5
12   20 C.F.R. § 404, Subpt. P, App. 1. 12.00(C) (the Listings for adult mental
13   disorders). Thus, Dr. Taylor opined that as to following complex instructions,
14   interacting with others, withstanding the stress of a work routine, and adapting to
15   normal stressors, Plaintiff’s mental illness caused a degree of limitation that
16   seriously interfered with Plaintiff’s ability to function independently,
17   appropriately, effectively, and on a sustained basis.
18         Dr. Taylor summed up her conclusions as follows:
19                [Plaintiff] has several psychiatric disorders that clearly impair
20         her functioning in regards to employment, and interpersonal relations.
21         She is unable to maintain employment because of the severity of her
22         depression and connected dysfunctional behaviors. She is not able to
23
24         5
              These regulations do not define moderate. Courts have accepted that a
25   “moderate” limitation means, “[t]here is more than a slight limitation in this area,
     but the individual can still function satisfactorily.” Cantu v. Colvin, 2015 U.S.
26   Dist. LEXIS 29367, at *45 (N.D. Cal. Mar. 10, 2015) (citing Office of Disability
27   Adjudication and Review, Social Security Administration, Form HA-1152-U3,
     Medical Source Statement of Ability to Do Work-Related Activities (Mental)).
28
                                                  13
1          function in competitive employment. In addition, her disorders have
2          resulted in deterioration of her relationships to a point where she is
3          asked to leave the residence. This appears to occur with both
4          roommate situations and when living with relatives. Although
5          passive much of the time, she is known to also be argumentative and
6          aggressive to a point where her adoptive mother suffered a TIA
7          [transient ischemic attack] related to the stressors in her home.
8                 It is important to note the extensive psychiatric history of her
9          family, and that there were several successful suicides made, and a
10         serious attempt by another family member. This puts [Plaintiff] more
11         at risk, as suicidal behaviors run within families. She admits to
12         serious suicidal ideation and is at risk of it. Her medical providers
13         need to monitor her for current risk and possibly initiate psychiatric
14         hospitalization, if it should become imminent.
15   AR 492-493.
16         Dr. Taylor suggested more frequent therapy, partial hospitalization or a day
17   treatment program, re-evaluation of her medications, and enrollment in a group
18   sober living home. AR 493.
19                                            IV.
20                                      DISCUSSION
21         The ALJ’s Treatment of the Medical Evidence.
22         The ALJ gave partial weight to the opinions of the state agency physicians,
23   finding that their opinions overstated Plaintiff’s abilities. AR 23. The ALJ also
24   gave partial weight to Dr. T. Taylor’s opinions, finding them “vague” because they
25   were not expressed in terms typically used to state RFCs. Id. The ALJ gave “little
26   weight” to the GAF scores assessed by Plaintiff’s treating sources, finding them
27   only a “snapshot” and therefore less probative of Plaintiff’s conditions than the
28   “objective details” in her treating records over time. AR 24.
                                                 14
1          The ALJ gave little weight to Dr. H. Taylor’s examining opinion for the
2    following three reasons:
3          [L]ittle weight is given to the opinion of Helayna Taylor, Ph.D., who
4          opined in September 2015 mostly marked impairments in the various
5          areas of mental work-related abilities (Exhibit 7F, p. 18 [AR 492]).
6          As a whole, these stated limitations are overly restrictive in light of
7          [1] the relatively routine mental health treatment received by the
8          claimant and [2] the relatively controlled and stable mental symptoms
9          discussed above. [3] These limitations are also not consistent with
10         the paragraph B analysis.
11   AR 24.
12             1. Reason One: Routine Treatment.
13         Medical opinions that a claimant suffers from marked functional limitations
14   may be discounted if they are inconsistent with the claimant’s treatment records
15   which show more limited or conservative treatment than one would expect a
16   person with marked limitations to have received. See Tommasetti v. Astrue, 533
17   F.3d 1035, 1041 (9th Cir. 2008) (finding it proper for an ALJ to reject a physician's
18   opinion that is inconsistent with the treatment record); see also Winslow v.
19   Berryhill, No. CV 16-07309-KES, 2017 WL 5564522, at *10 (C.D. Cal. Nov. 17,
20   2017) (accepting as specific and legitimate ALJ’s reasoning where ALJ pointed out
21   that failure to recommend psychiatric hospitalization was inconsistent with the
22   opinions of a doctor who found the claimant had marked limitations in functional
23   areas).
24         In support of this reason, the ALJ characterized Plaintiff’s treatment as
25   “primarily … medications and outpatient visits.” AR 22. “Aside from emergency
26   care in December 2016 for depression-related symptoms, the claimant’s treatment
27   has primarily consisted of routine, non-emergency outpatient visits, psychotherapy,
28   and psychiatric medications.” AR 22.
                                                  15
1          Regarding the hospitalization in December 2016, Therapist Benge’s notes
2    explain that Plaintiff told her at a therapy session that she was having suicidal
3    ideations; Plaintiff had attempted to call her doctor, but he was unavailable. AR
4    663. Ms. Benge suggested Plaintiff go to the hospital, but Plaintiff “did not want
5    to go.” Id. Plaintiff was willing to call her mother, and Ms. Benge advised her to
6    pick up Plaintiff and take her to the hospital. Id. Plaintiff was “resistant” but
7    agreed to go when they “discussed 5150 and its implication.” Id. In other words,
8    Ms. Benge was prepared to declare Plaintiff a danger to herself and subject her to
9    involuntary hospitalization if Plaintiff did not agree to go. Ms. Benge wrote, “It
10   was obvious to me that her depression had become much deeper than last week and
11   that her demeanor had changed greatly.” Id. Upon arriving at the hospital,
12   Plaintiff verbalized suicidal ideation to the staff and was assessed as a suicide risk.
13   AR 623.
14         Regarding additional hospitalizations, Dr. H. Taylor recommended partial
15   hospitalization or a day treatment program. AR 493. It is unclear whether Plaintiff
16   pursued such treatment, and if not, why not.
17         Regarding medications, Plaintiff has spent years on multiple anti-depressant
18   and anti-psychotic medications. Many have serious side effects, such as nausea or
19   drowsiness. AR 382 (she vomited twice her first day at a new job); AR 385
20   (Plaintiff reported “extreme fatigue”); AR 390 (Plaintiff reported “difficulty
21   getting out of bed to get herself going”); AR 664 (Plaintiff’s mother wants her to
22   get out of bed by 8:30 a.m. rather than 10:00 a.m.).
23         There are not many more aggressive ways to treat mental illness than
24   prescribing multiple strong medications, coupled with frequent therapy. Plaintiff
25   was hospitalized once during her period of claimed disability, and an examining
26   doctor recommended further hospitalization or outpatient day treatment. Overall,
27   Plaintiff’s treatment does not appear so conservative as to be inconsistent with Dr.
28   H. Taylor’s opinions of “marked” limitations.
                                                  16
1             2. Reason Two: Controlled and Stable Symptoms.
2          Regarding Plaintiff’s symptoms, the ALJ stated, “the medical evidence of
3    record does not reveal a significant increase in her mental or physical symptoms
4    during the relevant period.” AR 22. The ALJ characterized her symptoms as
5    “stable and controlled” with treatment. AR 23. Per the ALJ, Plaintiff’s “treating
6    providers and evaluators mostly noted normal findings,” citing Exhibits 4F, 6F,
7    and 10F, all records from Dr. Chu. AR 22. The ALJ noted that MSEs showed that
8    Plaintiff was generally oriented and had normal speech, cooperative behavior, fair
9    judgment, and linear thinking. AR 23.
10         The record does not support the ALJ’s findings. Plaintiff’s treatment
11   records show that her symptoms were fluctuating, not stable. See, e.g., AR 703-11
12   (Plaintiff went from “not doing well” to doing “better” and “more stable” back to
13   “not doing well” within a period of about four months); AR 728-32 (Dr. Chu
14   reduced her GAF score from 50 to 40 over the course of one month); AR 663
15   (therapist had her hospitalized for expressing suicidal ideation). Ms. Benge’s
16   assessment of Plaintiff’s depression on a scale of 1-10 varied between 5 and 10.
17   AR 677, 663. Dr. Chu adjusted Plaintiff’s medications at nearly every
18   appointment, presumably to try to address and improve Plaintiff’s changing
19   symptoms.
20         Plaintiff’s treatment records do not contain “mostly noted normal findings.”
21   Again, Ms. Benge consistently assessed Plaintiff’s depression at levels that are not
22   “normal.” AR 694, 685, 679, 677, 667, 663. Dr. T. Taylor reported severe and
23   persistent depression, hoarding, and chronic conflict with others, not “normal”
24   findings. AR 391-93. Dr. Chu mostly assessed Plaintiff as not doing well. AR
25   375, 373, 369, 367, 365, 363, 360, 403, 443, 441, 701, 704, 711, 717, 720, 726. He
26   assessed GAF scores of 40 and 50 (AR 403, 728, 731-32), scores that denote
27   impaired (not “normal”) functioning and line up with Dr. H. Taylor’s assessed
28   GAF score of 45 (AR 492). Dr. Chu’s MSEs do reflect that Plaintiff was alert and
                                                 17
1    oriented to person, place, time, and situation, did not experience hallucinations,
2    displayed “normal” speech patterns, and behaved cooperatively during medical
3    appointments. See, e.g., AR 384-85, 374-75, 372-73. This does not mean that the
4    MSEs “mostly noted normal findings,” however, because they also noted blunted
5    affect, depressed mood, impaired impulse control, and tearfulness. Id. Most of Dr.
6    Chu’s MSEs assessed Plaintiff with “poor” judgment and impulse control, not
7    “fair.” See, e.g., AR 370, 368, 366, 362, 402, 443. While all the MSEs say that
8    Plaintiff denied suicidal ideations, even a December 2016 record that states, “Pt
9    claims that she had SI. … Pt went to the ER” says in the MSE section, “Pt denies
10   any suicidal/homicidal intent plan or ideation.” AR 713. This calls into question
11   how much of the MSE language was part of a standard computerized form that Dr.
12   Chu did not update at every appointment.
13         Dr. H. Taylor evaluated Plaintiff on September 4, 2015. AR 486-93. At
14   around this same time, Dr. Chu assessed that Plaintiff was not doing well. AR
15   363-65. Therapist Benge assessed Plaintiff’s depression as 7/10 and observed her
16   crying before their session. AR 694. Ms. Benge noted, “She has been trying to
17   find work, but doesn’t seem well enough to do so.” Id. Thus, Plaintiff’s treating
18   records seem more consistent with Dr. H. Taylor’s opinions than inconsistent.
19         Ultimately, Dr. Chu assessing GAF scores of 40 and 50, consistent with
20   seriously impaired function. Dr. Chu also apparently provided a letter to Dr. H.
21   Taylor opinion that Plaintiff was too impaired to maintain employment. AR 486
22   (referencing letter). The ALJ, therefore, could not convincingly discount Dr. H.
23   Taylor’s opinions as overly restrictive compared to Dr. Chu’s treating records.
24            3. Paragraph B Analysis.
25         In the ALJ’s paragraph B analysis, the ALJ found that Plaintiff had only
26   “moderate” limitations in the four relevant functional areas: (1) understanding,
27   remembering, and applying information, (2) interacting with others,
28   (3) maintaining concentration, persistence, or pace, and (4) self-management. AR
                                                 18
1    19-20. Regarding social interactions, the ALJ reasoned that Plaintiff’s medical
2    records showed no difficulty interacting with treating providers and that she had a
3    boyfriend (citing AR 696), facts that showed “some ability to appropriately interact
4    with others.” AR 19.
5          The Court interprets the ALJ as discounting Dr. H. Taylor’s opinions as
6    inconsistent with the medical evidence discussed in the paragraph B analysis and
7    not merely for being inconsistent with the ALJ’s interpretation of that evidence.
8    The ALJ, however, failed to show a specific and legitimate inconsistency. The fact
9    that Plaintiff could interact appropriately with medical providers and had a
10   boyfriend does not support a finding that she had only moderate, as opposed to
11   marked, difficulties maintaining social interactions when considered with the other
12   evidence of record, such as loosing dozens of jobs, some due to personality
13   conflicts (AR 393, 288 500, 545, 572, 583), serious conflict with her mother and
14   roommates leading to evictions and homelessness (AR 282, 393, 652, 658, 660,
15   674, 685), and the dysfunctional nature of her relationship with Tyler (AR 695,
16   691, 687, 686, 674, 660, 651, 647.
17                                             V.
18                                     CONCLUSION
19         District courts have discretion to remand a case either for additional
20   evidence and findings or to award benefits. Smolen v. Chater, 80 F.3d 1273, 1292
21   (9th Cir. 1996). Courts should only remand for an award of benefits where further
22   administrative proceedings would serve no useful purpose. Id.
23         Here, further administrative proceedings are required to determine whether
24   Plaintiff was disabled for part or all of her claimed period of disability. On
25   remand, the ALJ should obtain the letter Dr. Chu sent to Dr. H. Taylor and
26   reconsider Dr. Chu’s treating records and the weight of the medical evidence in
27   light of that letter. The ALJ may also need to consider whether any additional
28   RFC restrictions would adequately address Plaintiff’s functional limitations and the
                                                    19
1    effect (if any) of substance abuse on Plaintiff’s abilities.
2          For the reasons stated above, IT IS ORDERED that judgment shall be
3    entered REVERSING the decision of the Commissioner and REMANDING for
4    further administrative proceedings consistent with this opinion.
5
6    DATED: November 08, 2019
7
                                                     ______________________________
8                                                    KAREN E. SCOTT
9                                                    United States Magistrate Judge

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                   20
